internal_revenue_service number release date uil index nos cc ita plr-100753-02 dear date this letter is in response to a request filed on behalf of the above-named taxpayer regarding the late filing of a form_8716 election to have a tax_year other than a required tax_year the taxpayer has requested an extension of time for making such an election under authority contained in sec_301_9100-3 of the procedure and administration regulations the information submitted indicates that the taxpayer a limited_liability corporation organized on date is a partnership that files its annual return of tax on form_1065 the taxpayer's authorized representative prepared the taxpayer’s initial tax_return for the period date through date in the process of preparing the initial return the representative failed to prepare and file the required election under sec_444 of the internal_revenue_code to have a tax_year other than a required tax_year form the tax_return was timely filed by date the extended due_date of the return due to an error or misunderstanding on the part of the tax professional the form_8716 was not timely filed the error was not due to any lack of due diligence or prompt action on the part of the taxpayer sec_1_444-3t of the temporary income_tax regulations provides among other requirements that form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the taxable_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election sec_301_9100-1 of the procedure and administration regulations sets forth rules respecting the granting of extensions of time for making certain elections under these rules the commissioner may grant a reasonable extension of time to make a regulatory election under subtitle a provided the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 sets forth standards that the commissioner will employ in determining whether to grant discretionary relief in situations that do not meet the requirements of sec_301_9100-2 the standards applied are whether the taxpayer acted reasonably and in good_faith in the matter and whether the granting of relief will prejudice the interests of the government generally a taxpayer will be deemed to have acted reasonably and in good_faith where the taxpayer reasonably relied on a qualified_tax professional and that professional failed to make or advise the taxpayer to make the election at issue the information submitted and representations furnished by the taxpayer and its tax professionals establish that the taxpayer acted reasonably and in good_faith in this matter furthermore we have determined that the granting of relief in this case will not prejudice the interests of the government accordingly the requirements of sec_301_9100-3 for the granting of relief have been satisfied therefore the taxpayer is hereby granted an extension of time to file form_8716 for the taxable_year ending date within days of the date of this letter the taxpayer must file the required form_8716 together with a copy of this letter_ruling with the service_center where its federal_income_tax return is filed this ruling is also conditioned on the taxpayer complying with sec_1_7519-1t of the temporary regulations which provides in relevant part that for each taxable_year that a partnership has an election under sec_444 in effect the partnership must i file a return as provided in sec_1_7519-2t and ii make any required_payment as provided in sec_1_7519-2t this ruling is limited to the filing of form_8716 except to the extent specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any sections of the code or regulations that may be applicable thereto in accordance with the provisions of a power_of_attorney currently on file with this office a copy of this letter will be sent to your authorized representative this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent by other taxpayers sincerely michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting enclosure
